 Case 2:21-cv-05996-FMO-MAR Document 12 Filed 08/23/21 Page 1 of 3 Page ID #:105

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.           CV 21-5996 FMO (MARx)                                 Date    August 23, 2021
 Title              Meliton Mendez, et al. v. Ford Motor Company, et al.




 Present: The Honorable             Fernando M. Olguin, United States District Judge
            Gabriela Garcia                                   None                          None
                Deputy Clerk                      Court Reporter / Recorder               Tape No.
                Attorney Present for Plaintiff:                   Attorney Present for Defendants:
                        None Present                                       None Present
 Proceedings:                (In Chambers) Order Remanding Action

        On June 23, 2021, plaintiffs Meliton Mendez and Petrona Mendez (“plaintiffs”) filed a
complaint (“Complaint”) in the Los Angeles County Superior Court (“state court”) against Ford
Motor Company (“Ford”) and NGP Motors, Inc. d/b/a Sunrise Ford (collectively, “defendants”)
asserting, among other claims, breach of warranty claims under the Magnuson-Moss Warranty
Act (“MMW Act”), 15 U.S.C. §§ 2301 et seq. (See Dkt. 1, Notice of Removal (“NOR”) at ¶ 2); (Dkt.
4, Exh. A, Complaint). Plaintiffs’ claims arise out of their purchase of a vehicle in 2021. (See Dkt.
4, Exh. A, Complaint at ¶¶ 6-14). On July 23, 2021, Ford removed the action on federal question
jurisdiction grounds pursuant to 28 U.S.C. § 1331. (See Dkt. 1, NOR at ¶ 10).

       “Federal courts are courts of limited jurisdiction. They possess only that power authorized
by Constitution and statute[.]” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377, 114
S.Ct. 1673, 1675 (1994). The courts are presumed to lack jurisdiction unless the contrary appears
affirmatively from the record. See DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 342 n. 3, 126
S.Ct. 1854, 1861 n. 3 (2006). Federal courts have a duty to examine jurisdiction sua sponte
before proceeding to the merits of a case, see Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574,
583, 119 S.Ct. 1563, 1569 (1999), “even in the absence of a challenge from any party.” Arbaugh
v. Y&H Corp., 546 U.S. 500, 514, 126 S.Ct. 1235, 1244 (2006).

        “Under the plain terms of § 1441(a), in order properly to remove [an] action pursuant to that
provision, [the removing defendant] must demonstrate that original subject-matter jurisdiction lies
in the federal courts.” Syngenta Crop Prot., Inc. v. Henson, 537 U.S. 28, 33, 123 S.Ct. 366, 370
(2002); Abrego Abrego v. The Dow Chem. Co., 443 F.3d 676, 684 (9th Cir. 2006) (per curiam)
(noting the “longstanding, near-canonical rule that the burden on removal rests with the removing
defendant”); Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (“The strong presumption
against removal jurisdiction means that the defendant always has the burden of establishing that
removal is proper.”) (internal quotation marks omitted). If there is any doubt regarding the
existence of subject matter jurisdiction, the court must resolve those doubts in favor of remanding



CV-90 (06/04)                                 CIVIL MINUTES - GENERAL                            Page 1 of 3
 Case 2:21-cv-05996-FMO-MAR Document 12 Filed 08/23/21 Page 2 of 3 Page ID #:106

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.        CV 21-5996 FMO (MARx)                                Date     August 23, 2021
 Title           Meliton Mendez, et al. v. Ford Motor Company, et al.

the action to state court.1 See Gaus, 980 F.2d at 566 (“Federal jurisdiction must be rejected if
there is any doubt as to the right of removal in the first instance.”).

        The court’s review of the NOR and state court Complaint makes clear that this court does
not have subject matter jurisdiction over the instant matter. See 28 U.S.C. § 1441(a); Caterpillar,
Inc. v. Williams, 482 U.S. 386, 392, 107 S.Ct. 2425, 2429 (1987) (“Only state-court actions that
originally could have been filed in federal court may be removed to federal court by the
defendant.”). In other words, plaintiffs could not have originally brought this action in federal court,
as plaintiffs do not competently allege facts supplying federal question jurisdiction.2 Therefore,
removal was improper. See id.

        Ford contends that federal question jurisdiction exists because plaintiffs assert claims under
the MMW Act, 15 U.S.C. §§ 2301 et seq. (See Dkt. 1, NOR at ¶¶ 10-13). However, Ford has
failed to even attempt to show that the amount in controversy is at least $50,000. (See, generally,
id.); see 15 U.S.C. § 2310(d)(3)(B) (providing that a consumer may bring claims under the act in
a district court unless “the amount in controversy is less than the sum or value of $50,000
(exclusive of interests and costs) computed on the basis of all claims to be determined in th[e]
suit”). Thus, Ford has failed to show that the court has federal question jurisdiction. See, e.g.,
Quinones v. FCA US LLC, 2020 WL 4437482, *2 (C.D. Cal. 2020) (remanding action where
defendant failed to “satisf[y] its burden of demonstrating by a preponderance of the evidence that
the amount in controversy meets the jurisdictional requirement in the Magnuson-Moss Warranty
Act”).

       Given that any doubt regarding the existence of subject matter jurisdiction must be resolved
in favor of remanding the action to state court, see Gaus, 980 F.2d at 566, the court is not
persuaded, under the circumstances here, that Ford has met its burden. Thus, there is no basis
for federal question jurisdiction.

     This order is not intended for publication. Nor is it intended to be included in or
submitted to any online service such as Westlaw or Lexis.

          Based on the foregoing, IT IS ORDERED THAT:

       1. The above-captioned action shall be remanded to the Superior Court of the State of
California for the County of Los Angeles for lack of subject matter jurisdiction pursuant to 28
U.S.C. § 1447(c).


   1
    An “antiremoval presumption” does not exist in cases removed pursuant to the Class Action
Fairness Act, 28 U.S.C. § 1332(d). See Dart Cherokee Basin Operating Co., LLC v. Owens, 574
U.S. 81, 89, 135 S.Ct. 547, 554 (2014).
   2
       Ford seeks only to invoke the court’s federal question jurisdiction. (See Dkt. 1, NOR at ¶ 10).
CV-90 (06/04)                            CIVIL MINUTES - GENERAL                                Page 2 of 3
 Case 2:21-cv-05996-FMO-MAR Document 12 Filed 08/23/21 Page 3 of 3 Page ID #:107

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 21-5996 FMO (MARx)                                Date     August 23, 2021
 Title          Meliton Mendez, et al. v. Ford Motor Company, et al.

         2. The Clerk shall send a certified copy of this Order to the state court.

         3. Any pending motion is denied as moot.

                                                       Initials of Preparer           gga




CV-90 (06/04)                           CIVIL MINUTES - GENERAL                             Page 3 of 3
